Appellants seek review of a decision of the State Environmental Board, dismissing their appeal from the grant of an Act 250 permit by the District Environmental Commission. Appellants seek review not on the merits of the Board’s decision, but rather a review of the manner in which the Board reached its decision. Appellants assert that the Board “exceeded its jurisdiction and acted in contravention of statutes, their rules and due process considerations in dismissing the appeal.”
We find that appellants lack standing to appeal the Board’s decision to this Court since they are not among those parties statutorily allowed to bring appeals to this Court, 10 V.S.A. §§ 6089(b) and 6085(c), and, therefore, we must dismiss the appeal. In re George F. Adams & Co., 134 Vt. 172, 174, 353 A.2d 576, 577 (1976).
Anticipating the possibility of dismissal, and in the event of such an occurrence, appellants also seek to amend their appeal to one for extraordinary relief under V.R.A.P. 21. One of the requirements of a proceeding under V.R.A.P. 21 is an allegation, verified or supported by an affidavit, stating why there is no adequate remedy by way of a proceeding for extraordinary relief in the superior court. Appellants have made no such representation herein, and, in fact, have already filed such an action in the Orleans Superior Court, seeking review of the Environmental Board’s dismissal of their appeal. We believe this to be the correct route for appellants to follow in this instance.

*636
Appellee’s motion to dismiss is granted, and the appeal is hereby dismissed. Appellants’ motion to amend their appeal is denied.